Case 1:20-cv-21553-MGC Document 211-1 Entered on FLSD Docket 07/13/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                     DECLARATION OF ACTING OFFICER IN CHARGE
                                LIANA J. CASTANO

   I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
   subject to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
             Service Processing Center (Krome). I am also an Assistant Field Office Director
             (AFOD) at Krome. I have held this position since September 2, 2018.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             Item 2(j) of the court’s order of June 5, 2020 and is applicable to Krome, Broward
             Transitional Center (BTC), and Glades County Detention Center (Glades).

          3. As of 9:00 a.m. on July 13, 2020, ICE detained 1072 detainees at Krome, BTC, and
             Glades.

          4. ICE is housing 336 detainees at BTC; 415 detainees at Krome; and 321 at Glades.

          5. Of the 1072 detainees, 837 detainees or 78% are considered to be subject to mandatory
             detention.
Case 1:20-cv-21553-MGC Document 211-1 Entered on FLSD Docket 07/13/2020 Page 2 of 2




         6. Of the 336 detainees housed at BTC, 86 have criminal convictions and 250 do not
            have criminal convictions. However, 89 of the 250 detainees with no criminal
            convictions are pending criminal charges.

         7. Of the 415 detainees housed at Krome, 264 have criminal convictions and 151 do not
            have criminal convictions. However, 106 of the 151 detainees with no criminal
            convictions are pending criminal charges.

         8. Of the 321 detainees housed at Glades, 230 have criminal convictions and 91 do not
            have criminal convictions. However, 77 of the 91 detainees with no criminal
            convictions are pending criminal charges.



                                                          Digitally signed by LIANA J CASTANO
                                                          Date: 2020.07.13 14:06:21 -04'00'

   DATED: July 13, 2020               _____________________________________
                                      Liana J. Castano
                                      Assistant Field Office Director
                                      Enforcement and Removal Operations
                                      U.S. Immigration and Customs Enforcement
